Case 1:17-cr-00047-LPS Document 387 Filed 05/28/21 Page 1 of 1 PageID #: 1632




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )              Crim. No. 17-47-LPS-1
                                            )
OMAR MORALES COLON,                         )
                                            )
              Defendant.                    )

                                           ORDER

       At Wilmington, this 28th day of May, 2021, having held a Status Conference with the

parties on May 27, 2021,

       IT IS HEREBY ORDERED that a Status Telephone Conference is set for Friday, June

11, 2021 at 4:15 p.m., with the government coordinating the call.

       IT IS FURTHER ORDERED that the government shall file a joint status report on or

before June 10, 2021.




                                            UNITED STATES DISTRICT JUDGE
